Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 20 July 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best friend
Washington July 20th. 1806

I last night recieved your letters of the 10 and 13 together and the extreme satisfaction of learning that your long silence was not caused by any new misfortune and that your health and that of our dear children was good. Your mother and, Sister Smith both wrote me last week who writes in better spirits than I expected. I am not surprizedat any thing Yrujo does. He has every reason to think himself licenced to behave with insolence. I presume the trial is over. The great folks here when the time came declined attending.
Your mother writes me that you apply so closely to this permit me to say strange occupation of yours that she is fearful you will materially injure your health. Mon Arnie I grant as you have undertaken the business that it is necessary to attend to it but your family have some call on you as well as the public and the place you fill will become more odious to me than ever if it is to occasion you to neglect your children and deprive you of seeing them at least once in eight days untill my return. From the stile of your last letter I fear even my society will prove unwelcome and you meant it as a warning for me not to claim any part of your time but having relinquished almost all claim to it in the winter for some time I am the less willing to give it up in the Summer and the separation I have endured makes my claim the stronger.
I am not yet quite certain as to the day on which I shall leave this place but presume it will be on Wednesday or Thursday at the farthest. Dr. May is anxious to travel more rappidly than with prudence can. I shall therefore probably go with Capt. Hull who is returning to Boston from the Medeteranian and is said to be a very respectable man. You may expect me in a fortnight as this gentleman intends staying in New York three or four days. If John Smith is ready to accompany me I shall not stay more than one night. My anxiety to see you and my Children is almost insupportable. I cannot feel one moment of happiness untill I again behold and clasp you to the heart of your most affectionately devoted

L. C. AdamsIf you write again send your letter to your Sister at New York. My health is better than it has been for many months.